Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
A pesar de que el resultado a que se llega en la Senten-cia que hoy emite una mayoría de los integrantes del Tribunal en el presente caso es uno correcto, nos vemos en la necesidad de expresarnos por separado; ello en vista del hecho de que los términos en que está redactada la misma —y/o en vista de lo que no se expresa en la referida Sen-tencia— pueden ser malinterpretados por el tribunal de instancia y por la clase togada.(1) Veamos.
*3301 — 1
La parte demandante peticionaria, Scorpio Recycling, Inc., presentó demanda en cobro de dinero ante el Tribunal Superior de Puerto Rico, Sala de San Juan, contra, entre otros, José Mejías, Puerto Rico Krans Agency, New England Mutual Life Insurance Co., Banco Santander de Puerto Rico, etc. En la referida demanda no se especificó si la codemandada “Puerto Rico Krans Agency” era, o no, una “persona jurídica”, así como tampoco si era una sociedad, etc.
Expedidos los correspondientes emplazamientos, la parte demandante peticionaria “emplazó” a la codeman-dada Puerto Rico Krans Agency, supuestamente entregán-dole copia de la demanda y el emplazamiento a una persona de nombre Hiram Sánchez; quien, alegadamente, se identificó ante el emplazador como “gerente de administra-ción y finanzas” de la mencionada Puerto Rico Krans Agency. Transcurrido un término en exceso del provisto por nuestro ordenamiento, dentro del cual la parte demandada en un pleito civil viene en la obligación de contestar la demanda, sin que Puerto Rico Krans Agency hubiera con-testado la misma, la parte demandante solicitó del tribunal de instancia que le anotase la “rebeldía” a Puerto Rico Krans Agency.
El foro de instancia, sorpresivamente, se negó a ello. En la “orden”, que a esos efectos emitiera, el referido foro adujo que:
El Tribunal no sabe la naturaleza de la personalidad de Puerto Rico Erans Agency, si en realidad tiene o no personalidad jurí-dica y si la persona servida con el emplazamiento tiene o no autoridad para recibir emplazamientos. Apéndice I.
Denegada, igualmente, la solicitud de reconsideración que radicara la parte demandante Scorpio Recycling, Inc., *331dicha parte recurrió —via certiorari— ante este Tribunal en revisión de tan extraña actuación judicial. Resultando obvio, de los hechos entonces ante nuestra consideración, lo erróneo del proceder del foro de instancia, mediante Reso-lución de 30 de marzo de 1994, este Tribunal le concedió término a la “parte demandada recurrida” Puerto Rico Krans Agency para que mostrara causa:(2)
... por la cual no deberíamos expedir el auto solicitado, revo-car la resolución emitida el 15 de diciembre de 1993 y anotar la rebeldía.
Estando el recurso pendiente, compareció ante este Tribunal la parte demandante peticionaria, vía “moción infor-mativa”, con el propósito de advertirnos de la radicación de dos (2) mociones ante el tribunal de instancia, copia de las cuales acompañó. La primera de ellas, suscrita de “manera especial” por el Ledo. José Antonio Casiano Silva, del “Bu-fete Edgardo A. González”. En dicho escrito, el licenciado Casiano Silva le señaló al foro de instancia, entre otras, que se había enterado que la parte demandante había acu-dido ante este Tribunal Supremo en revisión de una “or-den” mediante la cual dicho tribunal de instancia se había negado a anotarle la rebeldía a Puerto Rico Krans Agency, informando que:
... Puerto Rico Krans Agency no tiene personalidad jurídica. Por ende, el emplazamiento realizado el 30 de septiembre de 1993, a través de la persona del señor Hiram Sánchez, no surte efecto legal por varias razones no necesarias de ser discutidas en esta comparecencia especial. Moción informativa de 25 de abril de 1994.
Esto es, resulta ser que lo que “sospechó”, o adivinó, el tribunal de instancia, al denegar la solicitud de anotación *332de rebeldía, resultó ser la realidad de la situación; hecho que posteriormente fue “ratificado” por la parte deman-dante peticionaria al exponer —en el segundo escrito, ra-dicado ante el foro de instancia, que acompañó en la antes mencionada moción informativa— que:
... Contrario a lo alegado por la codemandada, no existe de-fecto alguno relacionado a la validez del emplazamiento. Adolfo Krans & Asociados realizó negocios con la demandante bajo el nombre de Puerto Rico Krans Agency y una vez se le emplazó bajo ese nombre fue debidamente emplazada. En otras pala-bras, cuando emplazamos a Puerto Rico Krans Agency al que realmente se emplazó fue a Adolfo Krans & Asociados y si había algún error en el nombre lo debieron haber alegado en la con-testación a la demanda. (Enfasis en el original.) Moción en opo-sición a moción informativa, pág. 1.
Siendo ésta la situación, no hay duda que resulta co-rrecto el resultado al que se llega en la Sentencia que hoy emite el Tribunal; esto es, no procede en derecho la anota-ción de la rebeldía a la codemandada Puerto Rico Krans Agency.
¿Por qué, entonces, la “necesidad” de nuestra ponencia, esto es, de expresarnos por separado? Ciertamente, no para hacerle perder el tiempo al lector o a persona alguna. Por el contrario, nuestro interés al así hacerlo, repetimos, lo es el evitar una posible confusión en la mente del juez de instancia y de otras personas que pudieran venir en con-tacto con la Sentencia mayoritaria emitida; en especial, por lo que la misma “no expresa”.
Como es de todos conocido, la Regla 7.1 de Procedi-miento Civil de 1979 (32 L.PR.A. Ap. III) establece que:
No es necesario aseverar la capacidad de la parte para de-mandar o ser demandada, la autoridad de una parte para de-mandar o ser demandada en una capacidad representativa, ni la existencia legal de una persona jurídica que se hiciere parte. Cuando una parte deseare controvertir la existencia legal de otra, la capacidad de cualquier otra parte para demandar o ser demandada, o la autoridad de una parte para demandar o ser demandada en una capacidad representativa, lo aseverará es-*333pecíficamente y afirmará aquellos pormenores que estuvieren dentro de su peculiar conocimiento.
Una somera lectura de la antes transcrita disposición reglamentaria es todo lo que se necesita para poder uno darse cuenta que los fundamentos expuestos en la “orden” emitida por el foro de instancia, mediante la cual denegó la solicitud de anotación de rebeldía, eran —en esa etapa de los procedimientos— totalmente incorrectos.
Esto es, no siendo necesario —conforme surge de la ci-tada Regla 7.1— que una parte demandante haga constar o asevere, en la demanda que radica, la “capacidad” ni de la parte que demanda ni de la parte demandada, como tampoco la existencia legal de una persona jurídica, resulta obvio que el tribunal de instancia no podía denegar, en ese momento, la solicitud de anotación de rebeldía por el fun-damento de que dicho foro, alegadamente, no sabía:
... la naturaleza de la personalidad de Puerto Rico Krans Agency, [y] si en realidad [Puerto Rico Krans Agency] tiene o no personalidad jurídica y si la persona servida con el emplaza-miento tiene o no autoridad para recibir emplazamientos. Apéndice I.
Y es que no puede ser de otra forma. Si nuestros tribu-nales de instancia tuvieran la autoridad o facultad para denegar la anotación de rebeldía —por esos fundamentos y en esa etapa de los procedimientos— la litigación civil en nuestra jurisdicción prácticamente se paralizaría. Es esa, precisamente, la razón para la existencia de la citada Regla 7.1 de Procedimiento Civil. La capacidad, o falta de ella, de una parte para ser demandada y la personalidad jurídica, o carencia de ella, de dicha parte, así como la autoridad o facultad representativa de la persona que en su nombre recibe el emplazamiento, es una cuestión a ser alegada, de manera afirmativa, por dicha parte en la contestación a la demanda, o comparecencia especial, que radique en el pleito.
*334De hecho, sorprende que el juez de instancia haya ac-tuado en la forma en que lo hizo. Ello, a nuestro juicio, únicamente se puede haber debido a una de tres (3) razo-nes, a saber: que el juez de instancia desconocía las dispo-siciones de la transcrita Regla 7.1 de Procedimiento Civil; que el referido magistrado tenía información extraoficial a esos efectos; o que, sencillamente, se trata de una coinci-dencia extraordinaria.

 Realmente no procedía la emisión de una orden de mostrar causa; ello en vista del hecho de que Puerto Rico Krans Agency, en esa etapa de los procedimientos, no había comparecido en forma alguna ante el tribunal de instancia, por lo que no existía “parte recurrida”. Esto es, lo procedente hubiera sido haber emitido una Sen-tencia al amparo de la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. I-A.